Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 4/9/2020.
Response to Arguments
The examiner notes the applicants’ claim that the previous rejections have been addressed by amending to overcome the grounds of rejection.  While the amendments have solved some of the issues, a majority of the issues remain unaddressed, and as such those rejections have been maintained below.  Further, the amendments have introduced further clarity issues which have led to further rejections, as indicated below.
Applicant should submit an argument under the heading “Remarks” pointing out any disagreements with the examiner’s contentions.  
All objections and rejections not set forth below have been withdrawn.
Claims 1-20, and 22-26 have been examined.
Specification
The specification is objected to for the following reasons.
The use of the terms “LORA” and “ACTON”, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2-20 and 22-26 are objected to because of the following informalities:  
Claim 1 is directed towards “an electric vehicle”, and as such the claims which depend therefrom should also be directed to “the electric vehicle”.
The applicants erroneously indicated that this was addressed as the independent claims all recite “an electric vehicle”.  The applicants appear to be confused regarding the issues.  The issue is that the dependent claims (e.g. claims 2-20, and 22-26) should be directed to “the electric vehicle” instead of simply “the vehicle”.  For example, claim 2 should begin “The electric vehicle of claim 1” rather than “The vehicle of claim 1”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an electric vehicle coupled to cloud” which is not grammatically correct.  This should read “an electric vehicle coupled to a cloud”.
Claim 1 recites “cloud that include includes a server”.  This should read “cloud that includes a server”.
Claim 1 line 9 recites “the plurality of private keys and public key pairs”.  This does not match the antecedent “a plurality of private and public key pairs”.  This is an issue because “the plurality of private keys and public key pairs” provides a scope where there are public key pairs (i.e. pairs of a public key and private key) as well as a plurality of private keys.  As such, this antecedent basis issue raises an issue of clarity of whether or not the applicants were intending to claim something different or simply did not use the correct language.
Claim 1 contains two terminating periods.  The first is in line 11 after the word “decryption” and the second is in line 14 after the word “vehicle”.
Claim 1 recites “one or more of: decryption. encryption, and or singing data”. This language does not appear to be grammatically or structurally correct.  
Claim 1 line 11 uses the phrase “and or”.  This raises the question of whether or not the list of “one or more of:” contains two items (i.e. 1 - decryption; 2 - encryption and or signing data), or whether this was meant to be a list of three items that included decryption, encryption, and signing.
Further, the use of “and or” raises the clarity issue of whether or not both items are needed or not.  
The examiner believes this language should read “one or more of: decryption, encryption, or signing data”.
Claim 1 line 12 recites “the data assigned by a private key” which lacks antecedent basis in the claim.
Claim 1 lines 12-13 also recite “the plurality of private keys and public key pairs”.  This does not match the antecedent “a plurality of private and public key pairs”.  This is an issue because “the plurality of private keys and public key pairs” provides a scope where there are public key pairs (i.e. pairs of a public key and private key) as well as a plurality of private keys.  As such, this antecedent basis issue raises an issue of clarity of whether or not the applicants were intending to claim something different or simply did not use the correct language.

Claim 1 line 13 recites “wherein public keys cannot be used to encrypt or sign data”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “public key” in claim 1 is used by the claim to mean “some sort of key that cannot be used to encrypt or sign data,” while the accepted meaning is “a cryptographic key that can be obtained and used by anyone to encrypt messages intended for a particular recipient, such that the encrypted messages can be deciphered only by using a second key that is known only to the recipient (the private key ).” Also, public keys are well known to be used to sign data.  The term is indefinite because the specification does not clearly redefine the term.  
Further, this limitation appears to simply be a statement of fact regarding public keys in general.  However, this statement is incorrect, as discussed above, because public keys are known to be used to encrypt and sign data.
Claim 1 line 14 recites “the key pairs”.  This does not correctly match the antecedent basis of “private and public key pairs”, and as such should be amended to read “the private and public key pairs”.
Claim 3 provides a list of items separated by semicolons, which as discussed in the rejection mailed 5/11/22 is not grammatically correct.  A proper example of this list would be “one or more of : a scooter, a skateboard, and one or more skates.
Claim 3 lacks a terminating period.
Claim 4 recites “the functional output of a cryptographic algorithm”, which lacks antecedent basis in the claim.  The examiner further notes that this claim appears to just be simply stating a known fact regarding encryption keys.
Claim 5 appears to just be simply stating a known fact regarding keys.
Claim 6 appears to just be simply stating a known fact regarding keys.
Claim 6 lacks a terminating period.
Claim 11 recites “the plurality of hardware” which lacks antecedent basis in the claim.
Claim 12 provides a list of items separated by semicolons, which as discussed previously is not grammatically correct.  The examiner suggests “GSM, WiFi, satellite, and a mobile device.
Claim 13 provides a list of items separated by semicolons, which as discussed previously is not grammatically correct.  The examiner suggests “LoRA, NB-IOT, and LTE-M”.
Claim 13 contains the trademark/trade name “LORA”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a brand of network and, accordingly, the identification/description is indefinite.

Claim 14 recites “each of a hardware component” which is grammatically incorrect.  The examiner believes the claim was meant to read “each of the hardware components”.  
Claim 16 contains the trademark/trade name “ACTON”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a brand of electric vehicles and, accordingly, the identification/description is indefinite.
Claim 17 provides a list of items separated by semicolons, which as discussed previously is not grammatically correct.  The examiner suggests “IOT gateway, battery, motor controller, vehicle lock, dashboard, helmet, and docking station”.
Claim 18 recites “1pair” which is not a word.
Claim 20 twice recites “the hardware component”, but there are multiple claimed hardware components, and as such it is unclear as to which hardware component this claim is referring.
Claim 25 recites “the electric vehicle individual hardware components” which lacks antecedent basis in the claim.
Claim 25 recites “their parts of the message” which lacks antecedent basis of the claim.
Claim 26 recites “any one component’s message part” which lacks antecedent basis in the claim.
Due to the numerous above-mentioned clarity issues, prior art cannot be applied  to claim 1, or its dependent claims, at this time.  However, once the clarity issues are resolved, the scope of the claims may be anticipated and/or obvious in view of prior art.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


While no double patenting rejection is appropriate for the currently pending claims 1-20, and 22-26 (with the presumption that claim 26 was meant to depend from claim 25), correction of the clarity issues may result in necessary further rejections.


Conclusion
Claims 1-20 and 22-26 have been rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491